Citation Nr: 1742085	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to VA burial benefits.  


REPRESENTATION

The appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1982 to July 1982 and on active duty from January 1991 to March 1991, as well as reservist service with the Michigan Army National Guard and the United States Army Reserve.  The Veteran died in December 2009, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in February 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the appellant testified at a hearing conducted before the undersigned Veterans Law Judge, and in May 2015, the Board remanded this case for further development.  


FINDING OF FACT

The Veteran had no service-connected disabilities at the time of his death; his death has not been deemed service-connected; the Veteran was not in receipt of VA pension or compensation benefits during his lifetime; his service connection claims pending at the time of his death were not meritorious, based on evidence then of record or constructively of record; his body was not placed in custody of the State at the time of his death; and he did not die at a VA facility or VA-funded facility or while on route to VA or VA-funded treatment or an examination.  

CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not been met. 38 U.S.C.A. §§ 2302, 2303 (West 2002, 2014); 38 C.F.R. §§ 3.1600-1610 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-1713 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran served on active duty for training from April 1982 to July 1982 and on active duty from January1991 to March1991, with reservist service between these two periods of service and thereafter until 2003.  He died in December 2009, and his primary cause of death is listed on his death certificate as small cell lung cancer, secondary to his history of tobacco use, with other diseases contributing to his cause of death noted as pheochromocytoma (a benign adrenal tumor), hypertension, type II diabetes mellitus, and obesity.   The Veteran was not service connected for any disabilities during his lifetime; however, in October 2009, two months prior to his death, the Veteran filed service connection claims for lung cancer and diabetes mellitus, and these claims were pending and unadjudicated at the time of his death.  

The Veteran was cremated in January 2010, and the appellant bore the cost of the Veteran's funeral and cremation expenses, as reflected in itemized receipts of record.  In February 2010, she submitted an application for reimbursement of those expenses, which total $841.20.

During the pendency of this appeal, effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. 32653-32662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since February 3, 2010, i.e., prior to the effective date of the rule change on July 7, 2014.)  Generally, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes; thus, both versions are equally favorable.  Accordingly, the Board will cite principally to the old regulations, in effect at the time the appellant's claim was filed in 2010. 

Claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702(b)(3)).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii) (now at 38 C.F.R. § 3.1702(c)(1)).  

Entitlement to VA burial benefits is available under three scenarios, as outlined in 38 C.F.R. § 3.1600.  (1) Service-connected burial benefits are warranted when the Veteran died as a result of a service-connected disability; (2) nonservice-connected burial benefits are warranted (a) when the Veteran was in receipt of VA pension or compensation, (b) when the Veteran had an original claim for compensation pending at the time of his death, if there is sufficient evidence of record to support an award of compensation prior to the date of his death; or (c) in certain circumstances when the Veteran's body is being held by the State; and (3) when the Veteran dies during a hospitalization at a VA facility or at a facility paid for by VA or while on route to VA or VA-funded treatment or examination. 38 C.F.R. § 3.1600 (prior to July 7, 2014); 38 C.F.R. § 3.1705 (2016).

First, the Board notes that the Veteran was not service connected for any disability during his lifetime, and the appellant has not sought service connection for the cause of the Veteran's death (and the evidence of record does not suggest that the Veteran's death was service-connected).  Accordingly, the laws and regulations pertinent to burial benefits for service-connected deaths are not applicable.  

Second, as noted above, the appellant may be awarded nonservice-connected death burial benefits if the Veteran was in receipt of VA compensation or pension at the time of his death, had a meritorious claim for benefits pending at the time of his death, or if his body was held by the State and certain other requirements are met.  

As the Veteran was not in receipt of VA compensation or pension benefits at the time of his death, burial benefits may not be awarded on this basis.  

As to whether the Veteran had a meritorious compensation claim pending at the time of his death, the Board remanded this case in 2015 to obtain evidence constructively of record at the time of the Veteran's death (namely VA treatment records and service treatment and personnel records) in order to determine if the Veteran's service connection claims for lung cancer and diabetes mellitus, pending at the time of his death, were meritorious.  38 C.F.R. § 3.1705(c); 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993) (stating that evidence to be considered includes evidence constructively in VA's possession on or before the date of Veteran's death, including service treatment records and reports of VA treatment).  Indeed, pursuant to the Board's remand directives, the RO associated the entirety of the Veteran's available service treatment and personnel records with the Veteran's claims file, as well as VA treatment records created from 2001 to 2009.  However, a review of these records fails to suggest that the Veteran's claims seeking service connection for lung cancer or diabetes mellitus were indeed meritorious.  The Veteran's service treatment records fail to reflect findings related to, or diagnoses of, lung cancer or diabetes mellitus.  Rather, the record reflects that the Veteran was first diagnosed with diabetes mellitus in 2005 and lung cancer in 2009, with both diagnosis rendered many years after active service and several years after the Veteran left reservist service in 2003.  Furthermore, disabilities resulting from tobacco use may not be service connected.  See 38 C.F.R. § 3.300.  Accordingly, the Board concludes that entitlement to nonservice-connected burial benefits based on evidence of a meritorious service connection claim pending at the time of the Veteran's death is not warranted.   

Moreover, as the Veteran's body was never held by the State, this basis for awarding burial benefits is also not available.  

The third and final basis for awarding VA burial benefits requires evidence that the Veteran died from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b), (d)).  The appellant asserts that the Veteran was indeed under VA care at the time of his death, and thus burial benefits should be awarded based on this provision.  However, the record reflects that the Veteran was not on route to receive treatment or undergo an examination at the time of his death, and that died at his usual residence, not a medical facility, while under hospice care funded by VA.  Accordingly, burial benefits under this provision are not available.  

The Board appreciates how the appellant would construe this regulation as encompassing the Veteran's case, given that the Veteran although the Veteran died at his residence, he was in receipt of VA-funded hospice care at the time of his death.  However, the regulations applicable to this case are unambiguous and do not allow for burial benefits under such circumstances.  

For the reasons set forth above, the Board concludes that the preponderance of evidence is against the appellant's claim seeking burial benefits; thus, there is no reasonable doubt to resolve on the appellant's behalf, and the award of burial benefits is not warranted.   


ORDER

VA burial benefits are denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


